George Rose Smith, Justice. The appellant was convicted of having indecently exposed himself to a girl under the age of sixteen. Ark. Stat. Ann. §§ 41-1127 and -1129 (Repl. 1964). The jury fixed his punishment at imprisonment for six months. 'The testimony of the prosecuting witness and of another high school student who was present when the incident occurred was amply sufficient to support the verdict. The court did not err in allowing the fifteen-year-old prosecutrix to testify. In criminal cases the trial judge is given wide discretion in determining the competency of a minor as a witness. Harris v. State, 238 Ark. 780, 384 S. W. 2d 477 (1964). There was no abuse of discretion here. Quite the opposite, the record suggests no basis for questioning the competency of this witness. Nor did the court err in refusing to permit defense counsel to delay his opening statement to the jury until the State had rested its case. That exact point was decided in McDaniels v. State, 187 Ark. 1163 (mem.), 63 S. W. 2d 335 (1933). Affirmed.